                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

ANTHONY ROBERTSON,

                     Petitioner,                                  8:19CV104

      v.
                                                              MEMORANDUM
BARBARA LEWIEN, Warden,                                        AND ORDER

                     Respondent.


       This matter is before the Court on preliminary review of petitioner Anthony
Robertson’s (“Robertson”) Petition for Writ of Habeas Corpus (Filing No. 1) 1 brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Robertson’s claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Robertson’s claims are:

       Claim One:           He was denied effective assistance of counsel because his trial
                            counsel (1) failed to withdraw when Robertson asked the trial
                            court to assign him another attorney; (2) failed to find witnesses,
                            gather physical evidence and phone records, or depose the
                            State’s witnesses; and (3) failed to properly communicate with
                            Robertson about his case.

       Claim Two:           He was denied effective assistance of counsel because his trial
                            counsel failed to properly object to, and preserve for appeal, the
                            conduct of the trial court when it intervened in the trial by sua
                            sponte objecting to evidence and directing a witness not to
                            answer a question posed by defense counsel regarding the


       1
         For purposes of the Court’s preliminary review, Robertson’s habeas petition includes
the supplemental materials (Filing No. 5) he filed with the Court the day after filing his
petition.
                            truthfulness of another witness and statements the witness made
                            to police and prosecutors.

       Claim Three:         There was insufficient evidence to support the underlying
                            conviction of first-degree false imprisonment.

       Claim Four:          The trial court abused its discretion by imposing an excessive
                            sentence and using Robertson’s previous felony conviction for
                            which he was not represented by counsel at sentencing to
                            enhance Robertson’s sentence under the habitual-criminal
                            statute.

       Claim Five: 2        He was denied effective assistance of counsel because his
                            postconviction counsel (1) failed to raise Robertson’s concerns
                            governing the racial composition of the jury, trial counsel’s
                            failure to record an in-chambers meeting concerning a single
                            Hispanic juror, trial counsel’s failure to record voir dire and
                            closing argument, trial counsel’s failure to object to the
                            prosecution’s strike of a particular juror, and objections to
                            closing argument; (2) failed to raise trial counsel’s failure to
                            ensure a fair evidentiary hearing to challenge the validity of the
                            jury selection process as it relates to the prosecution’s strike of a
                            particular juror; and (3) failed to raise trial counsel’s failure to
                            ensure fair adjudication in connection with closing arguments,



       2
        As set forth in his petition, Robertson’s “Ground Five” states: “Issues of ineffective
assistance of counsel and possible prosecutorial misconduct having been identified but will
require further evidentiary hearing.” He then cites to various documents related to his
Successive and Supplemental Motions for Postconviction Relief, including the Nebraska
Court of Appeals’ memorandum opinion regarding the appeal of the denial of his motions.
The Court liberally construes Robertson’s “Ground Five” as referring to the ineffective
assistance of postconviction counsel claims raised in his Successive Motion for
Postconviction Relief.

                                              2
                            voir dire, failure to obtain phone records, and certain videotape
                            evidence.

       With the exception of Claim Five, the Court determines that Robertson’s claims—
liberally construed—are potentially cognizable in federal court. However, the Court cautions
Robertson that no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent him from obtaining
the relief sought. Claim Five is not a cognizable habeas corpus claim because “claims based
on ineffective assistance of counsel and other constitutional deprivations during state
postconviction proceedings are not cognizable in a federal habeas corpus action.” Jenkins v.
Houston, No. 4:05CV3099, 2006 WL 126632, at *1 (D. Neb. Jan. 17, 2006) (collecting
cases). Claim Five is dismissed.

       Based on the foregoing,

       IT IS ORDERED:
       1.     Upon initial review, the Court preliminarily determines that—with the
              exception of Claim Five—Robertson’s claims, as set forth in this
              Memorandum and Order, are potentially cognizable in federal court. Claim
              Five is dismissed.

       2.     By September 23, 2019, Respondent must file a motion for summary
              judgment or state-court records in support of an answer. The Clerk of the
              Court is directed to set a pro se case management deadline in this case
              using the following text: September 23, 2019: deadline for Respondent to
              file state-court records in support of answer or motion for summary
              judgment.

       3.     If Respondent elects to file a motion for summary judgment, the following
              procedures must be followed by Respondent and Robertson:
              A.     The motion for summary judgment must be accompanied by a
                     separate brief, submitted at the time the motion is filed.
              B.     The motion for summary judgment must be supported by any state-
                     court records that are necessary to support the motion. Those records
                     must be contained in a separate filing entitled: “Designation of State-
                     Court Records in Support of Motion for Summary Judgment.”


                                             3
     C.    Copies of the motion for summary judgment, the designation,
           including state-court records, and Respondent’s brief must be served
           on Robertson, except that Respondent is only required to provide
           Robertson with a copy of the specific pages of the record that are
           cited in Respondent’s motion and brief. If Robertson deems the
           designation of state-court records insufficient or if he needs
           additional records from the designation, he may file a motion with
           the Court requesting additional documents. Such motion must set
           forth the documents requested and the reasons the documents are
           relevant to the cognizable claims.
     D.    No later than 30 days after the motion for summary judgment is
           filed, Robertson must file and serve a brief in opposition to the
           motion. Robertson may not submit other documents unless directed
           to do so by the Court.
     E.    No later than 30 days after Robertson files his brief, Respondent
           must file and serve a reply brief. If Respondent elects not to file a
           reply brief, she should inform the Court by filing a notice stating that
           she will not file a reply brief and that the motion is therefore fully
           submitted for decision.
     F.    If the motion for summary judgment is denied, Respondent must file
           an answer, a designation and a brief that complies with terms of this
           order. The documents must be filed no later than 30 days after the
           denial of the motion for summary judgment. Respondent is warned
           that failure to file an answer, a designation and a brief in a timely
           fashion may result in the imposition of sanctions, including
           Robertson’s release.

4.   If Respondent elects to file an answer, the following procedures must be
     followed by Respondent and Robertson:
     A.    By September 23, 2019, Respondent must file all state-court records
           that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of
           the Rules Governing Section 2254 Cases in the United States
           District Courts. Those records must be contained in a separate filing
           entitled: “Designation of State-Court Records in Support of
           Answer.”
     B.    No later than 30 days after the relevant state-court records are filed,
           Respondent must file an answer. The answer must be accompanied
           by a separate brief, submitted at the time the answer is filed. Both
           the answer and the brief must address all matters germane to the case
           including, but not limited to, the merits of Robertson’s allegations
           that have survived initial review, and whether any claim is barred by

                                   4
             a failure to exhaust state remedies, a procedural bar, non-
             retroactivity, a statute of limitations, or because the petition is an
             unauthorized second or successive petition. See, e.g., Rules 5(b) and
             9 of the Rules Governing Section 2254 Cases in the United States
             District Courts.
      C.     Copies of the answer, the designation, and Respondent’s brief must
             be served on Robertson at the time they are filed with the Court,
             except that Respondent is only required to provide Robertson with a
             copy of the specific pages of the designated record that are cited in
             Respondent’s answer and brief. If Robertson deems the designation
             of state-court records insufficient or if he needs additional records
             from the designation, he may file a motion with the Court requesting
             additional documents. Such motion must set forth the documents
             requested and the reasons the documents are relevant to the
             cognizable claims.
      D.     No later than 30 days after Respondent files her brief, Robertson
             must file and serve a brief in response. Robertson must not submit
             any other documents unless directed to do so by the Court.
      E.     No later than 30 days after Robertson files his brief, Respondent
             must file and serve a reply brief. If Respondent elects not to file a
             reply brief, she should inform the Court by filing a notice stating that
             she will not file a reply brief and that the merits of the petition are
             therefore fully submitted for decision.
      F.     The Clerk of the Court is directed to set a pro se case management
             deadline in this case using the following text: October 23, 2019:
             check for Respondent’s answer and separate brief.
5.    No discovery shall be undertaken without leave of the Court. See Rule 6 of
      the Rules Governing Section 2254 Cases in the United States District
      Courts.


Dated this 7th day of August 2019.

                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge


                                     5
